JPMorgan Chase Bank, N.A. v Braunworth (2019 NY Slip Op 08993)





JPMorgan Chase Bank, N.A. v Braunworth


2019 NY Slip Op 08993


Decided on December 18, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 18, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
SHERI S. ROMAN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2017-01657
2019-10159
 (Index No. 5198/10)

[*1]JPMorgan Chase Bank, National Association, respondent, 
vThomas Braunworth III, et al., defendants, Gustavia Home, LLC, appellant.


Zimmerman Law, P.C., Huntington Station, NY (Naomi Trainer and Antonio Marano of counsel), for appellant.
Hogan Lovells US LLP, New York, NY (David Dunn, Christian Fletcher, and Cameron E. Grant of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Gustavia Home, LLC, appeals from (1) an order of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered October 21, 2016, and (2) an order and judgment of foreclosure and sale (one paper) of the same court entered May 15, 2019. The order, insofar as appealed from, denied that branch of that defendant's motion which was pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against it as abandoned. The order and judgment of foreclosure and sale, inter alia, granted the plaintiff's motion for a judgment of foreclosure and sale, confirmed the report of referee, and directed the sale of the subject property.
ORDERED that the appeal from the order is dismissed; and it is further,
ORDERED that the order and judgment of foreclosure and sale is affirmed insofar as appealed from by the defendant Gustavia Home, LLC; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The appeal by the defendant Gustavia Home, LLC, from the order must be dismissed as the right of direct appeal therefrom terminated with the entry of the order and judgment of foreclosure and sale (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal by the defendant Gustavia Home, LLC, from the order and judgment of foreclosure and sale (see CPLR 5501[a]).
We affirm the order and judgment of foreclosure and sale insofar as appealed from by the defendant Gustavia Home, LLC (see U.S. Bank, N.A. v Duran, 174 AD3d 768).
SCHEINKMAN, P.J., ROMAN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court